NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5145-16T1

WENDY KAPLAN,

        Plaintiff-Respondent,

v.

JAY KAPLAN,

        Defendant-Appellant.

______________________________________

              Submitted August 7, 2018 – Decided August 10, 2018

              Before Judges Mayer and Mawla.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Sussex County,
              Docket No. FM-19-0095-13.

              Laemers Murphy & Neggia, LLC, attorneys for
              appellant (Peter J. Laemers, on the briefs).

              Wendy Kaplan, respondent pro se.

PER CURIAM

        Defendant Jay Kaplan appealed from a June 23, 2017 order.

The parties have amicably resolved the issue on appeal, and agreed

to a stipulation of dismissal.            Accordingly, it is hereby ordered
the appeal is dismissed with prejudice and without costs to either

party, pursuant to Rule 2:8-2.




                                 2                         A-5145-16T1